DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,287,675. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite broader limitations than the patent claims.  In this regard, the pending claims are considered to be anticipated by the patent claims.  In particular, pending Claim 1, is anticipated by Patent Claim 1, pending Claims 4 and 19 are anticipated by Patent Claims 2 and 3, pending Claim 18 is anticipated by Patent Claim 4.  Regarding pending Claims 2-6, the inclusion of a window or cover lens is a considered a matter of design choice and would have been obvious to one of ordinary skill in the art to include as needed for support and control of the emitted light. Pending Claim 17 is anticipated by patent Claim 5.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 12, there does not appear to be any support which describes the orientation of the anisotropic pattern relative to an axis of the support structure. 

Allowable Subject Matter
Claims 7-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  Claims 7-16 are considered to set forth allowable subject matter because Claim 7 sets forth comprising a second light source and a second light diffuser incorporated into an indicator on the support structure and facing away from the head of the user when worn, the indicator having a printed circuit board layer, a light source layer including the second light source, a window layer including a window over the second light source, a cover layer including a cover lens, and a diffuser layer including the second light diffuser.  This combination of limitations was not shown or suggested by the prior art.
Claim 20 is considered to set forth allowable subject matter because Claim 20 sets forth a controller, a second light source, a second light diffuser, detecting a trigger signal instructing the controller to illuminate the light source, detecting another trigger signal to instruct the controller to illuminate the second light source, emitting light in a tilted light cone, and in response to other trigger signal illuminating the second light source through the second diffuser in the eyewear in a radial anisotropic diffusion pattern.  This combination of limitations was not shown or suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fayolle is cited of interest for showing in Figure 1, eyewear which includes a light source for use with an eye tracking camera.  Chao et al is cited of interest for showing in Figures 1 and 2, eyewear with light sources 220 emitting light towards an eye of the user with images captured by a camera 230. Tham et al is cited of interest for showing eyewear in Figure 1 with light sources 113A and a camera 25 for capturing images. Ouderkirk et al is cited of interest for showing in Figure 3, eyewear with an eye tracking unit 130 which can include a light source and camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875